Citation Nr: 1420425	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-27 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for arthritis of the hands.

2.  Whether new and material evidence has been received to reopen service connection for arthritis of the knees.

3.  Whether new and material evidence has been received to reopen service connection for arthritis of the ankles.

4.  Whether new and material evidence has been received to reopen service connection for hypertension.

5.  Whether new and material evidence has been received to reopen service connection for bradycardia with supraventricular tachycardia (claimed as a heart condition).

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for bradycardia with supraventricular tachycardia.

8.  Entitlement to service connection for a skin disorder (hands and ankles).

9.  Entitlement to an increased rating, in excess of 70 percent, for posttraumatic stress disorder (PTSD).

10.  Entitlement to a total disability rating based on individual unemployability  due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the VA Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied claims to reopen service connection for arthritis, hypertension, and a heart condition; denied service connection for a skin disorder; denied an increased rating for PTSD; and denied a TDIU.  In a May 2010 statement of the case, while the RO did not expressly state it reopened service connection for hypertension and a heart condition, the RO readjudicated these claims on their merits and denied both.
The Board has reviewed the Veteran's physical file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files to ensure a complete review of the evidence in this case.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran submitted a timely notice of disagreement to the April 2007 rating decision denying service connection for arthritis, hypertension, and a heart condition, but did not perfect an appeal.

2.  Evidence received since the April 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claims of service connection for arthritis.

3.  Evidence received since the April 2007 rating decision does relate to an unestablished fact necessary to substantiate the claims of service connection for hypertension and a heart condition.

4.  Symptoms of hypertension and a heart condition were not chronic in service or since service separation; and hypertension did not manifest to a compensable degree within a year of service separation.  

5.  The Veteran's hypertension is not etiologically related to active service.

6.  Hypertension was not caused or permanently worsened in severity by PTSD.

7.  The Veteran's heart bradycardia with supraventricular tachycardia is not etiologically related to active service.

8.  Bradycardia with supraventricular tachycardia is not caused or permanently worsened in severity by PTSD.

9.  The Veteran's current skin disorder was not incurred in or caused by active service.

10.  For the entire rating period of this appeal, the Veteran's PTSD has been manifested, at worst, by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: impaired speech; hypervigilance and exaggerated startle response; depressed and anxious mood; traumatic memories; social isolation; diminished interest in activities; poor judgment and insight; labile affect; impaired short- and long-term memory; concentration problems; difficulty in establishing and maintaining effective work and social relationships; and poor impulse control.

11.  For the entire appeals period, PTSD was not characterized by total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision, which denied service connection for arthritis, hypertension, and a heart condition, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen service connection for arthritis of the hands has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence sufficient to reopen service connection for arthritis of the knees has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  New and material evidence sufficient to reopen service connection for arthritis of the ankles has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  New and material evidence sufficient to reopen service connection for hypertension has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  New and material evidence sufficient to reopen service connection for bradycardia with supraventricular tachycardia has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

7.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for bradycardia with supraventricular tachycardia have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

9.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

10.  The criteria for a disability rating, in excess of 70 percent, for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013);    38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A.      § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Veteran was provided notice in July 2008 regarding the bases of the previous denial of the claims for service connection for arthritis, hypertension, and a heart condition.  The notice informed the Veteran that the record did not show any evidence, treatment, or diagnosis of arthritis, hypertension, or a heart condition during active service.  Additionally, the evidence of record did not show hypertension manifested to a compensable level within one year of service separation.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the service connection claims.  Further, the Veteran was notified of the evidence necessary to substantiate his claim for service connection of a skin disorder, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The July 2008 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  In March 2009 and May 2009 the Veteran was provided additional notice regarding hypertension, a heart condition, TDIU, and PTSD; and, in May 2010, the Veteran was provided a statement of the case.
VA also satisfied its duty to assist the Veteran in the development of the claims.  The Veteran's service records, VA treatment, and Social Security Administration (SSA) records, as well as the Veteran's lay statements and employment information, have been associated with the claims file.

The Veteran was afforded a VA examination for PTSD in May 2009 and a VA examination for a heart condition and hypertension in June 2009.  The Board acknowledges that the Veteran was not afforded a VA examination in connection with the claim for service connection for a skin disorder; however, the Board finds that a VA examination is not necessary to decide the claim because the weight of the evidence shows no in-service injury, disease, or event, or even symptoms, involving the skin during active service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the Board finds that VA has fulfilled its duty to notify and assist the Veteran in substantiating the claim.


Reopening of Service Connection

The Veteran seeks to reopen previously denied claims of service connection for arthritis, hypertension, and a heart condition.  The claims for service connection for arthritis, hypertension, and a heart condition were last denied in an April 2007 rating decision.  The Board finds the Veteran submitted a timely notice of disagreement to the April 2007 rating decision, but did not perfect an appeal.  The current claims are grounded upon the same factual bases as the claims previously denied in the April 2007 rating decision.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claims as requests to reopen the claims that were previously denied in April 2007.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 (2013) establishes a legal duty for the Board to consider the issue of reopening service connection based on new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a finally disallowed claim unless new and material evidence is received.  Before the Board may reopen such a claim, it must find evidence received is both new and material.

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 315 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if the nature of a statement or other assertion is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In the claims on appeal, the Veteran seeks to reopen service connection for arthritis, hypertension, and a heart condition.  In an April 2007 rating decision, service connection for arthritis, hypertension, and a heart condition were denied because the disabilities were not shown in service.  Hypertension was also not shown within one year of discharge from service.  The Veteran filed a timely Notice of Disagreement, but did not perfect the appeal, and the determination became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.  Since the prior denial of the claims in April 2007, new evidentiary submissions have included VA treatment records, Social Security Administration (SSA) records, VA examination reports, and lay statements by the Veteran.  

Reopening Service Connection for Arthritis

After reviewing the record, the Board finds the evidence received since the April 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claims of service connection for arthritis.  The Board finds that in this case the evidence that is new is not material evidence upon which any of the arthritis claims may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The evidence submitted since April 2007 is new because it was not of record at the time of the prior final denials.  However, this evidence is not material because it does not provide (1) evidence of an event or injury in service related to arthritis, or 
(2) evidence that arthritis manifested to a compensable degree within one year from service separation.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).  As such, reopening the claims for service connection for arthritis is not warranted.  The merits-based standard of benefit of the doubt does not apply.

Reopening Service Connection for Hypertension and a Heart Condition

With regard to hypertension and a heart condition, the Board finds the evidence submitted since April 2007 is new, because it was not of record at time of the prior denial.  The Board finds that the June 2009 VA examination reports are material, because they provide nexus evidence, i.e., the relationship between the claimed disabilities, hypertension and a heart condition, and the Veteran's active service.  In February 2009, during the appeal period, the Veteran raised the theory of service connection for hypertension and a heart condition as secondary to service-connected PTSD.  The Veteran was provided a VA arrhythmias examination and a VA hypertension examination in June 2009, at which time the VA examiner provided nexus opinions.  As a result, the newly received evidence raises a reasonable possibility of substantiating the claims for service connection for hypertension and a heart condition.  Accordingly, evidence received since the most recent final denial of the claim in April 2007 is new and material to reopen service connection for hypertension and a heart condition.  As the claims for service connection for hypertension and a heart condition are reopened, the Board will address their merits below.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, hypertension is a "chronic disease" (cardiovascular disease) listed under 38 C.F.R. § 3.309(a); therefore, presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension or a cardiovascular disease, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable law or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension and a Heart Condition

The Veteran contends that his hypertension and heart condition are due to active service, although he has not asserted the occurrence of any in-service injury or disease or event.  In February 2009, the Veteran specifically claimed that his hypertension and heart condition were due to his service-connected PTSD.

As discussed above, the Veteran was provided a VA arrhythmias examination and a VA hypertension examination in June 2009 to assist in determining if any relationship exists between the Veteran's hypertension and service-connected PTSD, or his heart condition and PTSD.  The VA examiner provided negative nexus opinions for both hypertension and a heart condition as secondary to PTSD.  The VA examiner opined that, "although mental disease and stress can temporarily elevate blood pressure during an acute phase of the disease, no medical literature substantiates a claim that PTSD permanently elevates blood pressure."  The VA examiner also explained that supraventricular tachycardia "results from abnormal electrical connections in the heart that short-circuit the normal electrical system," and that there is no evidence in medical literature that supraventricular tachycardia is secondary to PTSD.

The Veteran is competent to report the onset of symptoms of hypertension and symptoms of a heart condition as he experienced them.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is not competent to establish a nexus between his hypertension and PTSD or his heart condition and PTSD.  A person may have no observable signs or symptoms even if blood pressure is high; therefore, frequent blood pressure readings are needed to diagnose hypertension.  Diagnosing a specific heart disorder requires a physical examination, an assessment of family medical history and risk factors, and interpretation of imaging studies.   

To diagnose PTSD requires an assessment based on specified diagnostic criteria, understood through specialized clinical training that provides both a body of knowledge and clinical skills, applied to a classification of mental disorders developed by psychiatric professionals.  The Introduction to the DSM-IV specifically provides a "Cautionary Statement" that the "proper use of [the DSM-IV classification criteria] requires specialized clinical training that provides both a body of knowledge and clinical skills," and that the "purpose of the DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose . . ."  A diagnosis not conforming to DSM-IV criteria or that does not show the findings on a report that supports the diagnosis is not adequate and requires further substantiation.  See 38 C.F.R. § 4.125(a) (2013). 

As a lay person, the Veteran lacks the training and expertise needed to make such complex medical and psychological determinations or establish a relationship between such psychological and physical disorders.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009) (recognizing that SSA records that pertained to physical disability and did not purport to relate to psychiatric disorder were not relevant evidence to provide even an reasonable possibility of substantiating a service connection claim). Therefore, the Board assigns no probative weight to the Veteran's statements regarding the etiology of his hypertension and heart condition.  

The Board also finds that hypertension and a heart condition were not chronic in service or since service separation, and hypertension did not manifest to a compensable degree within a year of service separation.  The Veteran's service treatment records are absent of any complaints, diagnosis of, or treatment for, hypertension or a heart condition.  The weight of the evidence shows that the Veteran's hypertension had its onset in 2000, and he was first treated for bradycardia supraventricular tachycardia in August 2004, both more than 30 years after service separation.

After review of the evidence, lay and medical, the Board finds that the Veteran's hypertension and heart condition are not etiologically related to active service.  For these reasons, the Board finds that the weight of the competent and probative evidence is against service connection for hypertension and a heart condition, and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Skin Disorder

The Veteran contends that his skin disorder is related to active service.  The Veteran, however, provides no specific contentions regarding the claimed skin disorder's relationship to active service.

After review of the evidence of record, lay and medical, the Board finds that the Veteran's current skin disorder was not incurred in or caused by active service.  The Board finds that there was no in-service skin injury, disease, or even skin symptoms in active service to which a current skin disability could be related.  Neither the August 1966 pre-induction examination report nor the May 1969 separation examination report shows any indication of a skin disorder.  Service treatment records contain no specific complaints, diagnoses, or treatment relating to a skin disorder.  Additionally, the Veteran has made no statements regarding the relationship between his active service and the current skin disorder.

On the question of current disability, a May 2006 VA treatment note reports an assessment of tinea cruris and dermatitis and a plan for lotisone cream.  Tinea appears consistently in the Veteran's medical "Problems List"; and betamethasone dipropionate/clotrimazone cream is listed in the "Active Outpatient Medications," within the VA treatment records from May 2006.

There is no evidence the Veteran's current skin disorder, diagnosed 37 years after service separation, is related to his active service.  There is no in-service injury or disease to which a currently diagnosed skin disability could be related.  For these reasons, the Board finds service connection for a skin disorder is not warranted.  As the weight of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Disabilities Rating Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  The Board has considered whether a staged rating is warranted; however, as the Board will discuss in more detail below, the Veteran's PTSD has not increased in severity over the course of the appeal that would warrant different ratings.

The Veteran is in receipt of a 70 percent rating for PTSD under Diagnostic Code 9411.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

PTSD Rating Analysis

The Veteran contends that his PTSD warrants a higher disability rating in excess of 70 percent "since [he] is currently under constant medication and such conditions do not allow [him] to perform daily living activities."

After review of the evidence of record, lay and medical, the Board finds that for the entire rating period of this appeal, the Veteran's PTSD has been manifested, at worst, by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: impaired speech; hypervigilance and exaggerated startle response; depressed and anxious mood; traumatic memories; social isolation; diminished interest in activities; poor judgment and insight; labile affect; impaired short- and long-term memory; concentration problems; difficulty in establishing and maintaining effective work and social relationships; and poor impulse control.  Such symptoms and degree of social and occupational impairment are consistent with the 70 percent rating criteria at 38 C.F.R. § 4.130.

VA psychiatric progress notes indicate the Veteran was seen for medication review and support therapy in June 2007, September 2007, and May 2008.  In a June 2007 therapy session, the Veteran reported that he was living with his spouse and son, who were "supportive and underst[ood] his condition."  The June 2007 VA psychiatrist assigned a GAF score of 50 and recorded symptoms of hypervigilance and exaggerated startle response; depressed and anxious mood; traumatic memories; poor judgment and insight; with appropriate affect; no abnormal perceptions; and thought processes were coherent, logical, and relevant.  The June 2007 VA psychiatrist also noted the Veteran had adequate hygiene, was oriented in all spheres, and was cooperative.

In a September 2007 therapy session, the VA psychiatrist noted the Veteran had adequate hygiene and recorded symptoms of hypervigilance and exaggerated startle response; depressed and anxious mood; traumatic memories; social withdrawal and diminished interest in activities; concentration problems; impaired speech; and a restricted affect.  The VA psychiatrist assigned a GAF score of 47.

In a May 2008 therapy session, the VA psychiatrist recorded that the Veteran had adequate hygiene, was oriented to all spheres, and was cooperative.  During therapy, the Veteran exhibited symptoms of hypervigilance; depressed and anxious mood; impaired short- and long-term memory; poor judgment and insight; and labile affect.  The Veteran did not report suicidal or homicidal ideation; no abnormal perceptions (hallucinations or delusions); and the Veteran's thought processes were coherent and logical.  The VA psychiatrist assigned a GAF score of 50.

In May 2009, the Veteran was afforded a VA psychiatric examination for compensation purposes, at which the Veteran reported he was divorced, but maintained a good relationship with his ex-wife.  The May 2009 VA psychiatrist recorded that the Veteran was clean in appearance with unremarkable psychomotor activities and speech, and had a guarded attitude.  There was no evidence of any problems with activities of daily living; the Veteran was oriented to all spheres; and was found capable of managing his own financial affairs.  Affect was normal, mood euthymic, and attention intact.  The VA psychiatrist found the Veteran understood the outcomes of his behavior (judgment) and also understood he had a problem (insight).  The Veteran's thought processes and content were unremarkable; he exhibited no delusions or hallucinations; and reported no suicidal or homicidal ideation.  The Veteran reported and exhibited no inappropriate behavior or obsessive/ritualistic behavior.  The Veteran reported sleep impairment, social isolation, no leisure pursuits, irritability, an attitude of suspiciousness, and poor impulse control.  The Veteran also reported that he was suspended two years ago at work for being physically aggressive.  The Veteran did not report, and the VA psychiatrist did not find evidence of, panic attacks.  The May 2009 VA psychiatrist assigned a GAF score of 60.

The May 2009 VA psychiatrist assessed that there was not total occupational and social impairment due to the Veteran's signs and symptoms of PTSD.  The VA psychiatrist opined that there were deficiencies in thinking, family relations, work and mood; and that the Veteran's capacity to interact appropriately, effectively, and on a sustained basis with others was limited.  Additionally, the May 2009 VA psychiatrist found there has been marked impairment in social and interpersonal relationships limiting the Veteran's reliability and productivity; and that the Veteran's "moody irritability" can limit his ability to relate with others, including family.

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Mauerhan at 442.  The Federal Court indicated that the General Rating Formula, symptoms listed, and the social and occupational impairment caused by them could be used as a guide to determining if a particular rating is justified.  Vazquez-Claudio, 713 F.3d at 117.

With this in mind, the weight of the lay and medical evidence shows that the Veteran's overall PTSD picture, both symptoms and as they cause occupational and social impairment, is already adequately contemplated by the existing 70 percent rating.  While the Veteran exhibits symptoms of impaired impulse control and depression, the Board finds that his overall symptomatology, and degree of occupational and social impairment caused by the symptoms, more closely approximates the criteria described for a 50 percent evaluation for PTSD.  See 38 C.F.R. § 4.130.  In that regard, during therapy sessions and the May 2009 VA mental health examination, the Veteran's speech was not intermittently illogical, obscure, or irrelevant and his depression did not affect the ability to function independently, appropriately, and effectively.  The Veteran does not experience near-continuous panic or panic attacks.  Progress notes and VA examination did not reflect spatial distortion, neglect of personal appearance and hygiene, or difficulty in adapting to stressful situations.  While the evidence indicated that the Veteran had difficulty in social and family functioning associated with irritability and anger outbursts discussed above, the Veteran did not have an inability to establish and maintain effective relationships.  The Veteran described his relationship with his ex-wife as good, and reported that one of his children understands his disability and is supportive.

During the appeals period, in June 2007, September 2007, May 2008, and May 2009, the Veteran was assigned GAF scores of 50, 47, 50, and 60.  The GAF scores reflect moderate to serious PTSD symptoms, or moderate difficulty to serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job), contemplated by the existing 70 percent disability rating.  See DSM-IV at 46-47.

Despite the Veteran's general contentions that his PTSD symptoms warrant a 100 percent disability rating, the Board finds that the weight of the lay and medical evidence of record, which specifically reflects on the degrees of social and occupational impairment, and symptoms that affect the same, outweighs this general contention.  The Board further finds that, for the entire appeals period, VA progress notes, VA examination reports, and lay evidence do not reflect PTSD characterized by total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 70 percent for PTSD for any period, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Extra Schedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's service-connected PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by impaired speech; hypervigilance and exaggerated startle response; depressed and anxious mood; traumatic memories; social isolation; diminished interest in activities; poor judgment and insight; labile affect; impaired short- and long-term memory; concentration problems; difficulty in establishing and maintaining effective work and social relationships; and poor impulse control.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  In addition, the Veteran has reported no hospitalization for any psychiatric reasons or any outpatient mental health services since 2005.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.                38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal to reopen service connection for arthritis of the hands is denied.

The appeal to reopen service connection for arthritis of the knees is denied.

The appeal to reopen service connection for arthritis of the ankles is denied.

The appeal to reopen service connection for hypertension is granted.

The appeal to reopen service connection for bradycardia with supraventricular tachycardia is granted.

Service connection for hypertension is denied.

Service connection for bradycardia with supraventricular tachycardia is denied.

Service connection for a skin disorder (hands and ankles) is denied.

An increased disability rating, in excess of 70 percent, for posttraumatic stress disorder is denied.
REMAND

TDIU

The Veteran contends that he cannot work due to his service-connected PTSD.  The Board finds that additional development is needed to help determine whether the Veteran is unable to secure (obtain) and follow (maintain) substantially gainful employment due to service-connected PTSD.

In January 2009 the Veteran was awarded SSA disability benefits based on a primary diagnosis of osteoarthritis and allied disorders and a secondary diagnosis of affective disorders.  August 2004 lay statements by the Veteran contained in the SSA records indicate that "due to [his] arthritis [he] can't lift and carry things, sit and stand short or long periods, bend forward the wrist" in his capacity as a mechanic.  The Veteran further reported that the "pain (from arthritis) is constant and worsens every day."  The Veteran also reported that he became unable to work in August 2004, "working less hours during 2003 and 2004 due to [his] arthritis."  The Veteran also stated that he stopped working "due to [his] arthritis and major depression."  Upon examination for SSA disability in March 2005, the SSA physician assessed that the Veteran's work as a mechanic was limited due to pain and deformity in his hands.  In March 2005, a SSA psychiatrist also opined that the Veteran remains able to: understand, remember, and carry out simple and detailed instructions; sustain attention and concentration for at least two hour periods; and complete a normal work day or work week without undue interruptions.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

The Veteran was provided a VA psychiatric examination in May 2009; however, the VA examiner did not provide a medical opinion regarding the Veteran's degree of occupational and social impairment as it affects the ability to secure and follow gainful employment.  For this reason, a remand is required to ensure there is a complete and thorough examination with opinion to inform the Board's decision regarding the claim for TDIU.  

Accordingly, the issue of TDIU is REMANDED for the following action:

1. Schedule the Veteran for a VA PTSD or mental disorders examination or examination or review by a Vocational Rehab Specialist or similar occupational specialist.  The VA examiner or specialist should provide an opinion as to the effect of the Veteran's service-connected PTSD on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The VA examiner should also review the relevant evidence in the claims folder in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD renders him unable to secure (obtain) substantially gainful employment?

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD renders him unable to follow (maintain) substantially gainful employment?

In rendering an opinion, the examiner should consider the Veteran's education, training, and previous work experience, but should not consider his age or the effect of any non-service connected disabilities.  

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2. After all development has been completed, readjudicated the issue of TDIU in light of all the evidence of record.  If the benefit sought is not granted, furnish the Veteran and representative with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


